Citation Nr: 0811125	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-12 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on housebound status.

4.  Entitlement to an effective date earlier than June 14, 
1999, for the grant of non-service-connected disability 
pension.

5.  Entitlement to an effective date earlier than June 14, 
1999, for the grant of an increase from a 30 percent 
disability rating to a 50 percent disability rating for 
bilateral pes planus.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, and from October 1972 to October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a February 2000 rating 
decision, the RO increased the disability rating for 
bilateral pes planus from 30 percent to 50 percent, and made 
the rating increase effective June 14, 1999.  In a June 2001 
rating decision, the RO granted non-service-connected 
disability pension, and assigned an effective date of June 
14, 1999, for that benefit.  In an April 2002 rating 
decision, the RO denied service connection for inguinal 
hernia and arthritis of multiple joints, and denied a TDIU.  
In a July 2004 rating decision, the RO denied an effective 
date earlier than June 14, 1999, for the increase from 30 
percent to 50 percent in the rating for bilateral pes planus.  
In an April 2005 rating decision, the RO denied entitlement 
to special monthly compensation based on the need for aid and 
attendance or on housebound status.  (The RO later granted 
entitlement to special monthly compensation for housebound 
status for a temporary period, from March 2006 to April 2007, 
following total hip replacement surgery).

The following issues are addressed in the REMAND portion of 
the decision below:  service connection for inguinal hernia; 
service connection for arthritis of some joints, including 
the thoracolumbar spine, the right hip, the left knee, the 
right knee, the left ankle, and the right ankle; entitlement 
to special monthly compensation based on the need for aid and 
attendance or on housebound status; and entitlement to a 
TDIU.  Those issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No cervical spine disorder was noted at separation from 
the veteran's second period of service.

2.  By x-ray evidence, arthritis in the veteran's cervical 
spine was not seen in 1977, but was seen many years later in 
2001.

3.  No complaint involving the left or right shoulder was 
reported or treated during service.

4.  By x-ray evidence, arthritis in the veteran's left and 
right shoulders was not seen in 1977, but was seen many years 
later in 2001.

5.  The veteran did not file a notice of disagreement with a 
January 1997 rating decision denying service connection for 
non-service-connected disability pension.

6.  The RO received the veteran's e-mail requesting reopening 
of his disability benefits claim on June 14, 1999.

7.  The RO received the veteran's e-mail requesting a 
disability rating higher than the existing 30 percent 
disability rating for bilateral pes planus on June 14, 1999.

8.  Prior to June 14, 1999, the evidence did not show that 
the veteran's bilateral pes planus met the criteria for a 50 
percent rating.


CONCLUSIONS OF LAW

1.  Cervical spine arthritis and disc disease were not 
incurred or aggravated in service, are not proximately due to 
or the result of any service-connected disability, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  Arthritis of the left shoulder was not incurred or 
aggravated in service, is not proximately due to or the 
result of any service-connected disability, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a).

3.  Arthritis of the right shoulder was not incurred or 
aggravated in service, is not proximately due to or the 
result of any service-connected disability, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a).

4.  The January 1997 rating decision denying service 
connection for non-service-connected disability pension is a 
final decision.  38 U.S.C.A. § 7105 (West 2002).

5.  An effective date earlier than June 14, 1999, may not be 
assigned for the grant of non-service-connected disability 
pension.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2007).

6.  An effective date earlier than June 14, 1999, may not be 
assigned for the grant of an increase from a 30 percent 
disability rating to a 50 percent disability rating for 
bilateral pes planus.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Arthritis of Multiple Joints

Soon after the veteran's separation from his second period of 
service, VA granted service connection for disability of his 
feet, including pes planus.  In a February 2005 rating 
decision, the RO granted service connection for post-
traumatic arthritis of the left hip.  The veteran is seeking 
service connection for arthritis in multiple other joints and 
areas.  While he has mentioned different areas in different 
statements, it appears that he is seeking service connection 
for arthritis in the cervical spine, both shoulders, the 
thoracolumbar spine, the right hip, both knees, and both 
ankles.  Additional information is needed regarding the 
claims involving some of the joints.  The Board is remanding 
the claims with respect to the thoracolumbar spine, the right 
hip, both knees, and both ankles; and will explain the 
information to be sought in the remand section following the 
decisions on other issues on appeal.  The Board will 
adjudicate at this time the claims for service connection for 
arthritis of the cervical spine and both shoulders.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records show that the veteran 
was seen on one occasion in July 1976 for pain in his neck, 
without any preceding trauma.  The treating practitioner 
noted spasm.  The service medical records do not reflect any 
complaints involving the left or right shoulders.  The report 
of the September 1976 medical examination of the veteran for 
separation from his second period of service did not show any 
problems involving the cervical spine or either shoulder.

After service, on VA examination in January 1977, the veteran 
reported having pain in several areas, including his left 
shoulder.  On VA examination in November 1977, he again 
reported left shoulder pain.  X-rays taken at that 
examination showed no gross bony abnormality in  the cervical 
spine, left shoulder, or right shoulder.  Abduction of the 
left shoulder was limited to 70 degrees due to pain.

On VA examination in January 1979, the veteran reported that 
in April 1978 he had slipped at worked and sprained his back.  
He indicated that he had ongoing pain in his back, up to his 
neck.  The examiner provided findings about the veteran's 
feet, and did not address his neck.

In a June 1987 claim, the veteran asserted that his service-
connected bilateral pes planus disability was causing 
problems in his back and other areas.  Private medical 
treatment records from 1994 relate a March 1994 accident.  
The records indicate that the veteran was working, riding on 
a sanitation truck, when the truck struck a curb, and the 
veteran was thrown forward and struck the hopper of the 
truck.  The veteran reportedly injured his neck, back, knees, 
left shoulder, and right forearm in that accident.  The 
veteran had treatment for left shoulder pain, and, in 
November 1994, he had rotator cuff surgery on that shoulder.

Records of private and VA medical treatment in 1995 and 1996 
contain reports of left shoulder pain and cervical spine 
pain.  On VA examination in December 1996, the examiner found 
that the cervical spine was normal and essentially pain-free, 
with flexion to 50 degrees, extension to 20 degrees, lateral 
bending to 20 degrees bilaterally, and rotation to 50 degrees 
bilaterally.  The examiner found no cause for the cervical 
spine pain that the veteran reported.  The left shoulder was 
tender to palpation, and motion was limited to 110 degrees of 
abduction and 115 degrees of flexion.  That shoulder had 
internal and external rotation of 90 degrees each.  The 
examiner attributed the limitation of motion in the left 
shoulder to the rotator cuff tear with surgical repair.

On VA examination in February 2001, the veteran reported 
having pain in his cervical spine.  The examiner found 
limitation of motion of the cervical spine, pain on motion, 
and muscle spasm.  X-rays showed osteoarthritis, with 
narrowing of the C4-C5 and C5-C6 disc spaces.  The examiner's 
impression was degenerative disc disease of the cervical 
spine.  There was limitation of motion and pain on motion in 
both shoulders.  X-rays showed minimal degenerative joint 
disease in the shoulders.  The examiner's impression was 
degenerative joint disease in both shoulders. 

In February 2001, the veteran had a hearing before an 
official at the RO.  The veteran indicated that he had 
sustained injuries during service, and that he had continued 
to experience pain in the injured areas, including his back.  
In a July 2002 statement, the veteran wrote that he had 
ongoing pain in several areas, including his back and 
shoulders.

In May 2005, private physician M. B. M, M.D., indicated that 
he treated the veteran and had reviewed his records.  Dr. M. 
stated the opinion that the veteran's disorders, including 
his cervical spine problems, were related to the veteran's 
service.

In February 2007, VA orthopedic surgeon A. C. C., M.D., 
reviewed the veteran's claims file, including medical 
records.  Dr. C. noted that there was no evidence of fracture 
or other injury of the cervical spine during service.  He 
observed that x-rays of the cervical spine taken after 
service in 1977 had shown no abnormality.  He concluded that 
the current cervical spine osteoarthritis was not caused by, 
or a result of, the veteran's service.

In August 2007, Dr. M. noted records of musculoskeletal 
symptoms injuries in the veteran's service medical records.  
Dr. M. opined that the veteran's chronic pain in his low 
back, groin, hips, and knees was related to his service.  Dr. 
M. did not address in his opinion conditions affecting the 
veteran's cervical spine and shoulders.

The veteran was seen for neck pain on one occasion during 
service; but no chronic neck disorder was noted on his 1976 
service separation examination.  X-rays taken after service 
in 1977 did not show arthritis or evidence of injury in the 
cervical spine.  Degenerative disease in the veteran's 
cervical spine was not found until many years after his 
service.  The veteran has asserted that his service-connected 
pes planus has led to problems in other parts of his body; 
but no physician has supported such a connection.  After 
reviewing the medical records, Dr. C. concluded that events 
in service did not cause the veteran's current cervical spine 
disorder.  There is no medical finding or opinion supporting 
such a connection.  The Board finds that the preponderance of 
the evidence is against service connection for arthritis and 
disc disease of the cervical spine.

There is no evidence from the time of service of any problem 
involving either shoulder.  In 1977, less than a year after 
the veteran's second period of service, he had pain and 
limitation of motion in his left shoulder.  There was no 
indication, however, that those symptoms had begun while the 
veteran was in service.  The left shoulder was not x-rayed in 
1977, so there is no evidence as to whether that shoulder had 
arthritis that would warrant presumption of service 
connection.  Many years later, in 1994, the veteran sustained 
a work-related injury of the left shoulder, and underwent 
surgery.  Arthritis was found in both shoulders in 2001; but 
there are no recorded complaints or findings regarding the 
right shoulder until many years after service.  There is no 
medical evidence linking left or right shoulder arthritis to 
the veteran's service-connected disabilities of the feet and 
left hip.  The preponderance of the evidence is against 
service connection for arthritis of the left shoulder or the 
right shoulder.

Effective Date for Pension

The RO granted the veteran entitlement to non-service-
connected disability pension (pension) effective June 14, 
1999.  The appellant is seeking an earlier effective date for 
that benefit.  He reports that he first requested pension in 
June 1994, and that his pension should be effective from 
then.  Alternatively, he asserts that his pension should be 
effective from June 1997.

The effective date of an evaluation and award of pension, 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In addition, an award of disability pension may not 
be effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).

The veteran's claims file does not contain any record that 
the veteran requested pension in or around June 1994.  In 
October 1996, the veteran submitted a claim for pension.  In 
a January 1997 rating decision, the RO denied entitlement to 
pension.  A rating decision becomes final when a claimant 
does not file a notice of disagreement (NOD) within one year 
after a decision is issued.  38 U.S.C.A. § 7105.  The veteran 
did not file an NOD with the RO's January 1997 rating 
decision denying entitlement to pension.  Therefore, that 
decision became final.

On June 14, 1999, the veteran sent two email messages to the 
RO.  He indicated that he had moved to the Philippines, and 
he requested an increase in the rate of his disability 
compensation.  In a letter that the RO stamped as received 
July 30, 1999, the veteran reported that he could not find 
work that he could do.  On August 4, 1999, the veteran 
submitted a claim for non-service-connected disability 
pension.

In a February 2000 rating decision, the RO denied entitlement 
to pension.  Later in February 2000, the veteran submitted an 
NOD regarding the February 2000 rating decision.  In a June 
2001 rating decision, the RO granted non-service-connected 
disability pension.  The RO assigned as the effective date 
for that benefit June 14, 1999, described as the date of 
receipt of a reopened claim.

Because the January 1997 rating decision denying entitlement 
to pension became a final decision, the veteran's claim for 
pension is 1999 was a request to reopen a claim after final 
disallowance.  The RO found that June 14, 1999, was the date 
of receipt of a request to reopen the claim.  The claims file 
does not show any earlier communication from the veteran that 
can be considered a request to reopen the claim for pension.  
As the effective date for pension awarded in a claim reopened 
after final disallowance cannot be earlier than the date of 
receipt of the claim, the effective date for the award of 
pension to the veteran cannot be earlier than June 14, 1999.  
Therefore, the Board denies the claim for an earlier 
effective date.

Effective Date for Rating Increase for Pes Planus

The veteran has a service-connected disability of the feet, 
described as bilateral pes planus, with sub-metatarsal 
plantar calluses, status post extensor toe tenotomies (tendon 
surgeries) on both feet.  VA granted service connection for 
the bilateral foot disability effective from the veteran's 
separation from his second period of service.  VA assigned a 
disability rating of 30 percent.

The RO denied claims for an increased rating, above the 30 
percent rating, for the bilateral pes planus in rating 
decisions dated in December 1977, January 1982, August 1995, 
and January 1997.  The veteran did not appeal those 
decisions.  On June 14, 1999, the veteran sent two email 
messages to the RO, requesting an increase in the rate of his 
disability compensation.  In a February 2000 rating decision, 
the RO increased the rating for pes planus from 30 percent to 
50 percent, effective June 14, 1999.

In June 2004, the veteran asserted that the higher, 50 
percent rating for bilateral pes planus should have been in 
effect from the time of his separation from service.  In a 
July 2004 rating decision, the RO denied an effective date 
earlier than June 14, 1999, for the 50 percent rating for pes 
planus.  The veteran appealed that decision.

The effective date of the award of an increased disability 
rating will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date.  
Otherwise, the effective date will be the date of the receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).

The rating schedule provides the following criteria for 50 
percent and 30 percent ratings for bilateral pes planus:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances
   
...........................................................
.. 50 percent

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities  ........................ 30 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The veteran's service medical records show that he was found 
to have bilateral pes planus.  He saw medical practitioners 
on multiple occasions for progressive pain and swelling in 
both feet.  After service, on VA medical examination in 
January 1977, the veteran reported having had tenotomies in 
both feet.  He indicated that he had pain in both feet.  The 
examining physician noted marked bilateral pes planus, with 
calluses under several metatarsal heads.  There were dorsal 
tenotomy scars at the right second and fifth and left second 
and fifth toes.  X-rays of the feet showed evidence of 
alteration, described as presumably post-surgical, of bones 
in both feet.  The alterations were seen in the areas of the 
second and third metatarsal phalangeal (MTP) joints and the 
fifth interphalangeal joint in the right foot, and the third 
MTP joint in the left foot.

On VA examinations in November 1977 and January 1979, the 
examiner found marked, symptomatic bilateral pes planus.  The 
veteran reported having undergone bilateral bunionectomies in 
1978.  On VA examination in July 1981, the veteran used a 
cane because of pain in both feet with weightbearing.  The 
heels were not varus or valgus.  Walking on the heels was 
slightly painful.  Walking on the toes was too painful to 
complete.

In January 1995, the veteran had VA inpatient treatment of 
his feet, including excision of a neuroma at the third 
intermetatarsal space, and excision of the borders of painful 
ingrown nails on both great toes.  On VA examination in May 
1995, the examiner noted bilateral pes cavus.  There was 
tenderness at the plantar aspect of the right MTP joints and 
tenderness of the plantar fascia.  On VA examination in 
December 1996, there was tenderness of both heel pads, and of 
the left first MTP joint.

In July 1999, private orthopedic surgeon S. G. U., M.D., 
noted that the veteran reported dorsolateral pain in both 
feet, with difficulty walking on uneven surfaces, foot 
fatigue, and occasionally a painful limp.  Dr. U. observed 
significant reduction of subtalar motion, and flattening of 
the longitudinal arch.  Dr. U.'s diagnosis was bilateral pes 
planus with submetatarsal plantar calluses, status post 
bilateral extensor toe tenotomies.

On VA examination in August 1999, the veteran reported having 
pain in both feet, treated with pain medication multiple 
times daily.  He indicated that he used inserts in both 
shoes, but that these only partially relieved his pain.  The 
examiner noted evidence of pain on walking.  There were 
plantar calluses in the submetatarsal areas of both feet.  
Both feet had valgus deformity that could not be corrected by 
manipulation.  The alignment of the Achilles tendons could 
not be corrected by manipulation.  X-rays showed bilateral 
pes planus with healed fractures, metallic sutures, and 
hypertrophic, deforming, and destructive arthritic changes.

The evidence shows that the veteran's bilateral pes planus 
has long been severe, and manifested by pain, callosities, 
and deformity.  The rating schedule provides demanding 
criteria, however, for the highest, 50 percent rating.  The 
tenderness noted in 1995 and 1996 was not described as 
extreme, and the manifestations noted were within the 
disability picture contemplated by the criteria for a 30 
percent rating.  It was not until August 1999 VA examination 
that the medical evidence included findings, such as 
uncorrectable valgus deformity and uncorrectable Achilles 
tendon malalignment, that approach or meet the criteria for a 
50 percent rating.

The claims file does not contain any information from 1997 or 
1998 regarding the condition of the veteran's feet.  The 
August 1999 VA examination showed that his pes planus had 
become 50 percent disabling.  There is no indication that it 
was factually ascertainable at any time during the year 
preceding the June 1999 claim that his pes planus had become 
50 percent disabling.  The Board therefore denies an 
effective date earlier than the date of the receipt of the 
claim, June 14, 1999, for the grant of the 50 percent rating 
for pes planus.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims that the Board is deciding at this 
time, the RO provided the appellant with notice in July 2001, 
March 2006, and October 2007.  The notice was completed 
subsequent to the initial adjudications.  While the notice 
was not completed prior to the initial adjudications, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated, most recently in an August 2007 supplemental 
statement of the case; curing any timing error.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues that the Board is presently 
deciding have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on those issues at this time.


ORDER

Entitlement to service connection for arthritis and disc 
disease of the cervical spine is denied.

Entitlement to service connection for arthritis of the left 
shoulder is denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to an effective date earlier than June 14, 1999, 
for the grant of non-service-connected disability pension is 
denied.

Entitlement to an effective date earlier than June 14, 1999, 
for the grant of an increase from a 30 percent disability 
rating to a 50 percent disability rating for bilateral pes 
planus is denied.


REMAND

The veteran contends that he has an inguinal hernia or other 
groin disorder that began during service, or began before 
service and worsened during service.  As noted above, service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran will 
be considered to have been in sound condition when examined 
and accepted for service, except as to disorders noted on 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service and was not aggravated by service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The report of a December 1967 history, completed when the 
veteran entered service, reflects his report that he 
underwent a surgical hernia repair when he was eight months 
old.  No hernia or other groin disorder was noted, however, 
when the veteran was examined in December 1967 for entry into 
service.  On a number of occasions during the veteran's two 
periods of service, he reported groin pain.  Practitioners 
who saw him noted tenderness at the inguinal canal, but did 
not find any hernia.  Those practitioners listed an 
impression of muscular strain.  Medical records show reports 
of groin pain shortly before and shortly after the veteran's 
separation from service.  There are no medical records 
addressing groin symptoms between 1980 and 1993.  In 1995, a 
VA physician found that the veteran had bilateral inguinal 
hernias.  The veteran underwent a laparoscopic repair of the 
right inguinal hernia.  The veteran has continued to report 
chronic groin pain.

The assembled evidence leaves questions as to whether groin 
symptoms noted during service constituted a disorder, and 
whether any such disorder continued after service and through 
the present.  The Board will remand the issue for a VA 
medical examination, with review of the file, and opinions 
regarding the nature of any groin disorder during service, 
and the likelihood of continuity or other causal relationship 
between any groin disorder in service and any current groin 
disorder.

With regard to the veteran's arthritis claims, his service 
medical records show reports of low back pain in 1969, 1970, 
1973, and 1976.  The service medical records do not reflect 
any complaint involving the right hip.  The veteran reported 
pain in his left knee during service in 1976.  He was seen 
for a right knee injury in 1974, and he reported right knee 
pain in 1976.  The records do not show any complaint 
regarding the left ankle.  He was treated for a right ankle 
sprain in 1968.  In 1977, the year following the veteran's 
second period of service, he complained of pain in multiple 
areas, including his low back, right hip, both knees, and 
both ankles.

In a June 1987 claim, the veteran asserted that his service-
connected bilateral pes planus disability was causing 
problems in his back and other areas.  As noted above, 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the 1990s and 2000s, physicians have found arthritis and 
disc disease in the veteran's thoracolumbar spine, and 
arthritis in his right hip, left and right knees, and left 
and right ankles.  In 2007, a VA physician opined that 
arthritis in the veteran's thoracolumbar spine, right hip, 
and left and right knees was not related to the veteran's 
service.  Also in 2007, a private physician opined that 
arthritis in the veteran's thoracolumbar spine, right hip, 
and left and right knees was related to the veteran's 
service.  The file does not contain any medical opinion 
regarding the likelihood that arthritis in the veteran's left 
and right ankles is related to service or to his service-
connected bilateral pes planus.  The assembled medical 
opinions do not address the question as to whether arthritis 
in the veteran's thoracolumbar spine, right hip, and left and 
right knees is related to his service-connected disabilities 
of the feet and left hip.  The Board will remand the case for 
a new VA orthopedic examination, with review of the claims 
file, and opinions addressing these relevant questions.

Effective in 2003, the RO granted the veteran special monthly 
pension, based on the need for aid and attendance as a result 
of all of his disabilities, service-connected and non-
service-connected.  In 2005, the RO denied the veteran's 
claims for special monthly compensation, based on the need 
for aid and attendance, or on being housebound, as a result 
of his service-connected disabilities.  The veteran appealed 
that denial.  In March 2006, the veteran, who has a service-
connected left hip disability, underwent left hip replacement 
surgery.  The RO granted special monthly compensation based 
on housebound status for a temporary period, from March 2006 
to April 2007.  The issue on appeal is entitlement, before 
and after the period covered by the temporary entitlement 
period, to special monthly compensation based on the need for 
aid and attendance or on housebound status.

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b)(3) (2007).  A veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c) (2007).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; 
the inability of the veteran to feed himself through the loss 
of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2007).

Even if a veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities. 38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.351(d) (2007).  
A veteran is "permanently housebound" when he is 
substantially confined to his house or immediate premises due 
to service-connected permanent disability or disabilities.  
38 C.F.R. § 3.350(i)(2) (2007).

In May 2007, the veteran had a VA medical examination that 
addressed his condition after several months of recovery from 
left hip replacement surgery.  The examination, however, did 
not provide sufficient information to determine whether the 
veteran regularly requires aid and attendance or whether he 
is housebound.  The examination did not explicitly address 
the combined effects of the veteran's service-connected 
disabilities of the left hip and the feet.  The examination 
report and the other available evidence do not clearly 
indicate whether the veteran regularly needs aid and 
attendance of another person to obtain food, or to dress, 
undress, bathe, or use the toilet; or whether he is 
substantially confined to his house.  Therefore, the Board 
will remand the issue for a VA examination to obtain the 
relevant information.

In addition, VA is required to notify a claimant for VA 
benefits of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
It is not clear that VA has provided the veteran notice that 
addresses the specific requirements of a claim for special 
monthly compensation based on the need for aid and attendance 
or on housebound status.  Therefore, in the course of this 
remand, the RO should provide the veteran notice regarding 
the evidence needed to substantiate his claim for special 
monthly compensation.

The veteran is seeking a TDIU.  VA may assign a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there are two or more 
disabilities, there must be at least one disability rated as 
40 percent disabling or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2007).  The veteran's 
disabilities for which service connection has been 
established are bilateral pes planus, rated at 50 percent, 
and a left hip disability, status post total hip replacement, 
rated at 50 percent.  The combined rating for those 
disabilities is 80 percent.  While the veteran's appeal for a 
TDIU had been pending, he underwent left hip replacement 
surgery in 2006, and the RO assigned the post-surgical rating 
for that hip in 2007.  Although a May 2007 VA examination 
addressed the condition of the veteran's left hip, the 
assembled evidence does not contain any medical evaluation of 
the combined effects of the veteran's disabilities of the 
feet and left hip on his ability to secure or follow a 
substantially gainful occupation.  The examination and file 
review by a VA orthopedist that the Board has requested in 
this remand should include an opinion as to whether the 
veteran's service connected disabilities render him 
unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice of the evidence necessary to 
support a claim for special monthly 
compensation based on the need for aid and 
attendance or on housebound status.  The 
RO should inform the veteran that VA will 
schedule an examination to determine such 
information as whether his service-
connected disabilities of the feet and 
left hip make him regularly need the aid 
and attendance of another person to obtain 
food, dress, undress, bathe, or use the 
toilet; or whether those disabilities make 
him substantially confined to his house.  
The RO should inform the veteran that he 
may submit his own evidence in support of 
the claim.

2.  The RO should schedule the veteran for 
a VA medical examination to address the 
likely etiology of any current groin 
disability.  The examiner must be provided 
with the veteran's claims file for review.  
After examining the veteran and reviewing 
the claims file, the examiner should 
indicate whether the veteran has a current 
disorder of the groin area, including the 
groin muscles.  For each current disorder 
in that area, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current disorder has 
continued since, or is otherwise causally 
related to, groin pain and muscular strain 
noted during the veteran's service.

3.  The RO should schedule the veteran for 
a VA orthopedic examination to address 
multiple issues pending in the veteran's 
case, including: the likely etiology of 
current arthritis and disc disease of the 
thoracolumbar spine, and arthritis of the 
right hip, left and right knees, and left 
and right ankles; and whether the 
veteran's service-connected disabilities 
of the feet and left hip make him 
unemployable, housebound, or in need of 
regular aid and attendance.  The examiner 
must be provided with the veteran's claims 
file for review.

A.  With respect each current disorder 
in the thoracolumbar spine, right hip, 
left or right knee, and left or right 
ankle, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current disorder:

1) has continued since, or is 
otherwise causally related to, injury 
during the veteran's service; or

2) is proximately due to or the result 
of disabilities of the feet and left 
hip.

B.  The examiner should report whether 
the veteran's disabilities of the feet 
and left hip make him:

1) unable to secure or follow a 
substantially gainful occupation;

2) regularly need the aid and 
attendance of another person to obtain 
food, to dress, undress, bathe, or use 
the toilet, or to protect himself from 
the hazards or dangers incident to his 
daily environment; and/or

3) substantially confined to his house 
or immediate premises.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


